         Case 7:19-cr-00645-KMK Document
                                Document 33
                                         34 Filed
                                            Filed 04/22/20
                                                  04/23/20 Page
                                                           Page 11 of
                                                                   of 11




                 LAW OFFICE OF ALI NAJMI
                    261 MADISON A VENUE, 12TH FLOOR
                       NEW YORK, NEW YORK 10016
                              (212) 401-6222
                          ALI@NAJMILAW. COM

VIAECF

April 22, 2020

Hon. Kenneth M. Karas
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       RE: USA v. Crossland 7:19 Cr. 645 (KMK) Adjournment Request

Dear Judge Karas:

        This letter is to request the Court to allow myself and my client, Stephen Parente, to
adjourn the scheduled appearance by telephone before the Court scheduled for tomorrow
to the next day Friday April 24, or any other date the Court chooses.

       I am presently engaged in active litigation on Election Law matters in Kings County
Supreme Court before Judge Edgar Walker and in administrative hearings at the New York
City Board of Elections. I must appear virtually from 10am to possibly until 4pm on these
matters tomorrow and unable to appear before Your Honor. These are emergency
proceedings which were not previously scheduled. Governor Andrew Cuomo has issued
executive orders which changed the petition calendar and hearing and litigation calendar
under the Election Law because of the Covid-19 crisis.

       I have spoken to AUSA Feinzig on this matter and she has represented to me she has
no objection to this request. I waive any speedy trial issues during this adjournment period.

                                                      )Jr)am !--Pd .         d-e_     ~ l-

            At·nE(f-- ·
             ALI NAJMI,
                                                     0 Lf_f
                                                       {f}/rJ
                                                                   no/cl
                                                               11/;J~
                                                         /rl : 3o/ft7
                                                                              c; ~ a _
                                                                             /;20 al:
                                                            SO ORD~
                                                                 .' · 1D   hf)(
                                                                     w/----P-ff~~
                                                           <    l:E~~;ETH M: ¥ ~ tJ'.S.DJ.
                                                                     I
                                                                   f' dS / ;/ 6
